272 S.W.3d 473 (2008)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael D. BLEDSOE, Defendant/Appellant.
No. ED 90624.
Missouri Court of Appeals, Eastern District, Division Three.
December 9, 2008.
Jeremiah W. (Jay) Nixon, Shaun J. Mackelprang, Jefferson City, MO, for Plaintiff/Respondent.
Timothy Joseph Forneris, St. Louis, MO, for Defendant/Appellant.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERN B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael D. Bledsoe appeals from the judgment entered upon a jury verdict convicting him of one count of forcible rape, one count of kidnapping, two counts of second-degree domestic assault, and one count of third-degree domestic assault. We have reviewed the briefs of the parties and the record on appeal and conclude there is no error of law. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).